EXHIBIT 10.44
EMPLOYMENT AGREEMENT
BETWEEN
KORN/FERRY INTERNATIONAL
AND
STEPHEN J. GIUSTO

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                Page  
1. Employment
    1  
 
       
2. At-Will Employment
    1  
 
       
3. Position, Duties and Responsibilities
    1  
 
       
4. Annual Compensation
    2  
(a) Base Salary
    2  
(b) Bonus Award
    2  
 
       
5. Employee Benefit Programs and Perquisites
    2  
(a) General
    2  
(b) Reimbursement of Business Expenses
    2  
(c) Conditions of Employment
    2  
 
       
6. Termination of Employment
    2  
(a) Death
    2  
(b) Disability
    3  
(c) Termination by the Company for Cause
    3  
(d) Voluntary Termination by Executive
    3  
(e) Termination by the Company Without Cause
    4  
(f) Automatic Termination Upon Executive’s Commencement of Other Full-Time
Employment
    4  
(g) Other Programs
    5  
(h) Conditions to Receipt of Benefits Under Section 6
    5  
(i) Certain Definitions
    6  
 
       
7. Application of Section 409A
    6  
 
       
8. No Mitigation; No Offset
    7  
 
       
9. Confidential Information; Cooperation with Regard to Litigation
    7  
(a) Nondisclosure of Confidential Information
    7  
(b) Definition of Confidential Information
    7  
(c) Cooperation in Litigation
    7  
 
       
10. Nonsolicitation
    8  
 
       
11. Remedies
    8  
 
       
12. Resolution of Disputes
    8  

i



--------------------------------------------------------------------------------



 



Table of Contents
(Continued)

                Page  
13. Indemnification
    8  
(a) Company Indemnity
    8  
(b) No Presumption Regarding Standard of Conduct
    9  
(c) Liability Insurance
    9  
 
       
14. Effect of Agreement on Other Benefits
    9  
 
       
15. Expenses of Counsel for Executive
    9  
 
       
16. Assignment; Binding Nature
    9  
 
       
17. Representations
    10  
 
       
18 Entire Agreement
    10  
 
       
19. Amendment or Waiver
    10  
 
       
20. Severability
    10  
 
       
21. Non-Disparagement
    10  
 
       
22. Survivorship
    10  
 
       
23. Beneficiaries/References
    10  
 
       
24. Governing Law
    11  
 
       
25. Counterparts and Facsimile
    11  
 
       
26. Notices
    11  

ii



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
March 17, 2009, by and between KORN/FERRY INTERNATIONAL, a Delaware corporation
with its principal offices in Los Angeles, California (the “Company”), and
STEPHEN J. GIUSTO, an individual (the “Executive”).
     1. Employment. The Company agrees to employ Executive and Executive agrees
to be employed by the Company upon the terms and conditions set forth in this
Agreement for a period through May 31, 2010 only. Executive’s employment
automatically terminates at the end of this Agreement’s stated period, on
May 31, 2010. This Agreement is renewable only upon the mutual written agreement
of the Executive and the Chief Executive Officer (the “CEO”) of the Company.
     2. At-Will Employment. Executive’s employment under this Agreement will
begin on March 17, 2009 (the “Start Date”). As of the Start Date, this Agreement
supersedes any and all prior Employment Agreements between Executive and the
Company, including, but not limited to, the October 10, 2007 Employment
Agreement between the Company and the Executive. Subject to compliance with this
Agreement, the Company may terminate Executive’s employment, with or without
Cause (as defined in Section 6(i) of this Agreement), for any reason or no
reason and with or without advance notice at any time during the period of this
Agreement. Executive may terminate his employment at any time, for any or no
reason, upon thirty (30) days advance written notice to the Company.
     3. Position, Duties and Responsibilities. Effective May 1, 2009, or at such
earlier time as the CEO, in his sole and absolute discretion, directs, Executive
will resign his position as Chief Financial Officer of the Company. As of that
date, Executive will assume the title of Senior Advisor to the CEO with such
duties and responsibilities assigned to him by the CEO and shall report to the
CEO. At the request of the CEO, Executive will serve as an officer or director
of the Company’s subsidiaries and other affiliates without additional
compensation. Executive will devote substantially all of Executive’s business
time and attention to the performance of Executive’s obligations, duties and
responsibilities under this Agreement. Subject to Company policies applicable to
senior executives generally, Executive may engage in personal, charitable,
professional and investment activities to the extent such activities do not
conflict or interfere with Executive’s obligations to, or Executive’s ability to
perform the normal duties and functions of Executive pursuant to this Agreement.
          The Company acknowledges and understands that, as of the effective
date of this Agreement, Executive engages in the following non-profit, civic
activities: (i) member of the board of trustees of Cate School; (ii) member of
the Dean’s Advisory Council for the Business School at Cal Poly; and
(iii) member of the board of directors of the Orange County Chapter of the
American Cancer Society. Upon approval of the Company (which approval may be
granted by the Company’s Compensation and Personnel Committee), which will not
be unreasonably withheld, Executive may also serve as a member of the board of
directors and/or advisory boards of no more than two (2) for-profit entities,
provided that such entities are not engaged in business activities that are
competitive with the Company.

1



--------------------------------------------------------------------------------



 



     4. Annual Compensation. In consideration of Executive’s services to the
Company pursuant to this Agreement, Executive’s annual compensation shall be as
follows:
          (a) Base Salary. Executive shall be entitled to receive a base salary
of $33,333.33 per month (his “Base Salary”) ($400,000 on an annualized basis)
(such annualized amount, his “Annual Base Salary”), paid in accordance with the
Company’s regular payroll practices.
          (b) Bonus Award. Executive’s bonus for the Company’s fiscal year 2009
(which ends on April 30, 2009), will be no less than $400,000, payable in cash
unless mutually agreed otherwise in writing by the Executive and the CEO. For
the period of May 1, 2009 through the termination of this Agreement, Executive
will be eligible for a bonus at the sole and absolute discretion of the CEO.
Executive’s bonus, if any, for the period of May 1, 2009 through May 31, 2010
will be payable in cash unless mutually agreed otherwise in writing by the
Executive and the CEO, and will be payable not later than 120 days after May 31,
2010.
     5. Employee Benefit Programs and Perquisites.
          (a) General. Executive will be entitled to participate in such
retirement or pension plans, group health, long term disability and group life
insurance plans, and any other welfare and fringe benefit plans, arrangements,
programs and perquisites sponsored or maintained by the Company from time to
time for the benefit of its senior executives generally, including four weeks
paid vacation and three weeks paid sick leave.
          (b) Reimbursement of Business Expenses. Executive is authorized to
incur reasonable expenses in accordance with the Company’s written policy in
carrying out Executive’s duties and responsibilities under this Agreement. The
Company will promptly reimburse Executive for all such expenses that are so
incurred upon presentation of appropriate vouchers or receipts, subject to the
Company’s expense reimbursement policies applicable to senior executive officers
generally.
          (c) Conditions of Employment. Executive’s primary place of employment
will be at the Company’s offices in Orange County, California, subject to the
need for reasonable business travel, including to the Company’s corporate
headquarters in Los Angeles, California. The conditions of Executive’s
employment, including, without limitation, office space, office appointments,
secretarial, administrative and other support, will be consistent with
Executive’s status as a Senior Advisor to the CEO of the Company.
     6. Termination of Employment.
          (a) Death. If Executive’s employment with the Company terminates by
reason of Executive’s death, then (i) the Company will pay to Executive’s estate
Executive’s “Accrued Compensation” (as defined in Section 6(i)) within the time
period permitted by applicable law, (ii) the Company will continue to pay
Executive’s Base Salary for the remaining portion of the period of this
Agreement and (iii) all outstanding stock options and other equity-type
incentives held by Executive (but expressly excluding Performance Shares) and
all of Executive’s benefits under the Executive Capital Accumulation Plan at the
time of Executive’s death will become fully vested and shall remain exercisable
until, in the case of an option,

2



--------------------------------------------------------------------------------



 



incentive or benefit granted prior to the Start Date, its originally scheduled
expiration date. To the extent Executive’s covered dependent(s) continue to
participate in the Company’s group health plan(s) after Executive’s death
pursuant to COBRA, the Company will provide reimbursement of COBRA coverage
premiums paid by Executive’s covered dependent(s) so that such covered
dependent(s) enjoy coverage at the same benefit level and to the same extent and
for the same effective contribution, if any, as participation is available to
other executive officers of the Company, for as long as such coverage is
available under COBRA. Following the expiration of COBRA coverage, the Company
will provide reimbursement of private insurance coverage premiums actually paid
by Executive’s covered dependent(s), if such insurance is available and
purchased by Executive’s covered dependent(s), for up to eighteen
(18) additional months, with such reimbursement by the Company to be no more
than $2,000 per month. However, any entitlement to reimbursement of COBRA or
private insurance coverage premiums paid by Executive’s covered dependent(s)
shall cease if and when Executive’s covered dependent(s) become entitled to
group health insurance benefits through an employer.
          (b) Disability. If the Company terminates Executive’s employment by
reason of Executive’s Disability (as defined in Section 6(i)), then the Company
will pay to Executive his Accrued Compensation within the time period permitted
by applicable law and all outstanding stock options and other equity-type
incentives (but expressly excluding Performance Shares) held by Executive and
all of Executive’s benefits under the Executive Capital Accumulation Plan at
Executive’s termination date will become fully vested and shall remain
exercisable until, in the case of an option, incentive or benefit granted prior
to the Start Date, its originally scheduled expiration date. To the extent
Executive and/or Executive’s covered dependent(s) continue to participate in the
Company’s group health plan(s) pursuant to COBRA after Executive’s termination
of employment by reason of Disability, the Company will provide reimbursement of
COBRA coverage premiums paid by Executive and Executive’s dependent(s) so that
Executive and Executive’s covered dependent(s) enjoy coverage at the same
benefit level and to the same extent and for the same effective contribution, if
any, as participation is available to other executive officers of the Company,
for as long as such coverage is available under COBRA.
          (c) Termination by the Company for Cause. If the Company terminates
Executive’s employment for Cause (as defined in Section 6(i)), then the Company
shall pay to Executive Executive’s Accrued Compensation through the date
Executive’s employment terminates within the time period permitted by applicable
law. Upon termination by the Company for Cause, all outstanding stock options
and other equity-type incentives held by Executive, including any restricted
stock, and all of Executive’s benefits under the Executive Capital Accumulation
Plan at the time of Executive’s termination shall cease to vest as of the date
of termination, and shall terminate in accordance with their terms.
          (d) Voluntary Termination by Executive. If Executive voluntarily
terminates Executive’s employment, then the Company shall pay to Executive
Executive’s Accrued Compensation through the date Executive’s employment
terminates within the time period permitted by applicable law. Upon voluntary
termination, all outstanding stock options and other equity-type incentives held
by Executive, including any restricted stock, and all of Executive’s benefits
under the Executive Capital Accumulation Plan at the time of Executive’s
termination shall cease to vest as of the date of termination, and shall
terminate in accordance with their terms. After such voluntary termination, to
the extent Executive and/or Executive’s

3



--------------------------------------------------------------------------------



 



covered dependent(s) continue to participate in the Company’s group health
plan(s) pursuant to COBRA after Executive’s termination of employment, the
Company will provide reimbursement of COBRA coverage premiums paid by Executive
and Executive’s covered dependent(s) for up to eighteen(18) months and will
provide reimbursement of private insurance coverage premiums actually paid by
Executive and Executive’s covered dependent(s), if such insurance is available
and purchased by Executive, for up to thirty-six (36) additional months, with
such reimbursement by the Company to be no more than $2,000 per month. However,
any entitlement to reimbursement of COBRA or private insurance coverage premiums
paid by Executive and Executive’s covered dependent(s) shall cease if and when
Executive becomes entitled to group health insurance benefits at a new employer.
          (e) Termination by the Company Without Cause. If Executive’s
employment is terminated prior to May 31, 2010 by the Company without Cause and
for a reason other than Executive’s Death or Disability, then the Company shall
pay to Executive within the time period permitted by applicable law Executive’s
Accrued Compensation, and
               (1) continue his Base Salary for the remaining portion of the
period of this Agreement;
               (2) after such termination, to the extent Executive and/or
Executive’s covered dependent(s) continue to participate in the Company’s group
health plan(s) pursuant to COBRA after Executive’s termination of employment,
the Company will provide reimbursement of COBRA coverage premiums paid by
Executive and Executive’s covered dependent(s) for up to eighteen (18) months
and will provide reimbursement of private insurance coverage premiums actually
paid by Executive and Executive’s covered dependent(s), if such insurance is
available and purchased by Executive, for up to thirty-six (36) additional
months, with such reimbursement by the Company to be no more than $2,000 per
month, however, any entitlement to reimbursement of COBRA or private insurance
coverage premiums paid by Executive and Executive’s covered dependent(s) shall
cease if and when Executive becomes entitled to group health insurance benefits
at a new employer;
               (3) all outstanding stock options and other equity-type
incentives, including any restricted stock, held by Executive and all of
Executive’s benefits under the Executive Capital Accumulation Plan at the time
of Executive’s termination (but expressly excluding Performance Shares) that
would have vested prior to May 31, 2010 will become fully vested as of the date
Executive’s employment terminates and shall remain exercisable until, in the
case of an option, incentive or benefit granted prior to the Start Date, its
originally scheduled expiration date.
          (f) Automatic Termination Upon Executive’s Commencement of Other
Full-Time Employment. If at any time prior to May 31, 2010, Executive commences
full-time employment other than with the Company, then Executive’s employment
under this Agreement shall automatically terminate. The Company shall pay to
Executive Executive’s Accrued Compensation through the date Executive’s
employment terminates within the time period permitted by applicable law. Upon
termination due to Executive’s commencement of other full-time employment, all
outstanding stock options and other equity-type incentives held by Executive,
including any restricted stock, and all of Executive’s benefits under the
Executive

4



--------------------------------------------------------------------------------



 



Capital Accumulation Plan at the time of Executive’s termination shall cease to
vest as of the date of termination, and shall terminate in accordance with their
terms. After such termination, to the extent Executive and/or Executive’s
covered dependent(s) continue to participate in the Company’s group health
plan(s) pursuant to COBRA after Executive’s termination of employment, the
Company will provide reimbursement of COBRA coverage premiums paid by Executive
and Executive’s covered dependent(s) for up to eighteen (18) months and will
provide reimbursement of private insurance coverage premiums actually paid by
Executive and Executive’s covered dependent(s), if such insurance is available
and purchased by Executive, for up to thirty-six (36) additional months, with
such reimbursement by the Company to be no more than $2,000 per month. However,
any entitlement to reimbursement of COBRA or private insurance coverage premiums
paid by Executive and Executive’s covered dependent(s) shall cease if and when
Executive becomes entitled to group health insurance benefits at a new employer.
          (g) Other Programs. Except as otherwise provided in this Agreement,
Executive’s entitlements under applicable plans and programs of the Company
following termination of Executive’s employment will be determined under the
terms of those plans and programs.
          (h) Conditions to Receipt of Benefits Under Section 6. Notwithstanding
anything in this Agreement to the contrary, other than the payment of
Executive’s Accrued Compensation through the date of termination of Executive’s
employment, Executive shall not be entitled to any payments or benefits under
this Section 6 unless and until Executive (or the representative of Executive’s
estate, in the case of termination due to Executive’s death), executes and
delivers to the Company, within thirty (30) days of the date of termination of
Executive’s employment, a unilateral general release of all known and unknown
claims against the Company and its officers, directors, employees, agents and
affiliates in a form acceptable to the Company, and such release becomes fully
effective and irrevocable under applicable law. Additionally, Executive shall
not be entitled to payments and benefits under this Section 6 on or after the
date, if any, during the twelve (12) months following the date Executive’s
employment terminates (the “Restricted Period”), that Employee (1) breaches or
otherwise fails to comply with any of Executive’s obligations under Section 9(a)
(Nondisclosure of Confidential Information), Section 10 (Nonsolicitation) or
Section 21 (Non-Disparagement) under this Agreement, or (2) Executive elects to,
directly or indirectly, (a) own, manage, operate, sell, control or participate
in the ownership, management, operation, sales or control of any of the
following: Heidrick & Struggles, Manpower, Kelly Services, Spencer Stuart,
Russell Reynolds, Egon Zender and/or Spherion (each a “Listed Entity”) provided
that the foregoing shall not be applicable to the ownership of not more than 1%
of the publicly traded equity securities of any of the foregoing or to the
indirect ownership of any of the foregoing through the ownership of mutual
funds; or (b) request or advise any of the clients, vendors or other business
contacts of the Company with which Executive had contact while employed by the
Company to withdraw, curtail, cancel or not increase their business with the
Company. Executive agrees to notify the Company of each employment or consulting
engagement he accepts during the Restricted Period (including the name and
address of the hiring party) and will, upon request by the Company, describe in
reasonable detail the nature of his duties in each such position.

5



--------------------------------------------------------------------------------



 



          (i) Certain Definitions. For purposes of this Agreement, the following
terms shall have the meanings set forth herein:
               (1) “Accrued Compensation” means, as of any date, the amount of
any unpaid Base Salary earned by Executive through the date of Executive’s death
or the termination of Executive’s employment, plus any additional amounts and/or
benefits payable to or in respect of Executive under and in accordance with the
provisions of any employee plan, program or arrangement under which Executive is
covered immediately prior to Executive’s death, disability or the termination of
Executive’s employment.
               (2) “Cause” shall mean (a) conviction of any felony or other
crime involving fraud, dishonesty or acts of moral turpitude or pleading guilty
or nolo contendere to such charges, or (b) reckless or intentional behavior or
conduct that causes or is reasonably likely to cause the Company material harm
or injury or exposes or is reasonably likely to expose the Company to any
material civil, criminal or administrative liability, or (c) any material
misrepresentation or false statement made by Executive in any application for
employment, employment history, resume or other document submitted to the
Company, either before, during or after employment. Prior to terminating the
Executive for Cause, the Company shall be required to provide Executive with
90 days advance written notice of its intention to terminate Executive for
Cause, but Executive shall be permitted to cure any performance deficiencies
during such 90 day period (if the termination is not due to performance
deficiencies, then the Company is permitted to put Executive on paid leave
during such 90 day period).
               (3) “Disability” means any medically determinable physical or
mental condition or impairment which prevents Executive from performing the
principal functions of Executive’s duties with the Company that can be expected
to result in death or that has lasted or can be expected to last for a period of
90 consecutive days or for shorter periods aggregating 180 days in any
consecutive 12-month period, with such determination to be made by an approved
medical doctor. For this purpose, an approved medical doctor shall mean a
medical doctor selected by the Company and Executive. If the parties cannot
agree on a medical doctor, each party shall select a medical doctor and the two
doctors shall select a third medical doctor who shall be the approved medical
doctor for this purpose.
     7. Application of Section 409A. Notwithstanding any inconsistent provision
of this Agreement, to the extent the Company determines in good faith that
(a) one or more of the payments or benefits received or to be received by
Executive pursuant to this Agreement in connection with Executive’s termination
of employment would constitute deferred compensation subject to the rules of
Internal Revenue Code Section 409A (“Section 409A”), and (b) that Executive is a
“specified employee” under Section 409A, then only to the extent required to
avoid the Executive’s incurrence of any additional tax or interest under
Section 409A, such payment or benefit will be delayed until the date which is
six (6) months after Executive’s “separation from service” within the meaning of
Section 409A. The Company and Executive agree to negotiate in good faith to
reform any provisions of this Agreement to maintain to the maximum extent
practicable the original intent of the applicable provisions without violating
the provisions of Section 409A, if the Company deems such reformation necessary
or advisable pursuant to guidance under Section 409A to avoid the incurrence of
any such interest and penalties. Such reformation shall not result in a
reduction of the aggregate amount of payments

6



--------------------------------------------------------------------------------



 



or benefits under this Agreement, nor the obligation of the Company to pay
interest on any payments delayed for the purposes of avoiding a violation of
Section 409A.
     8. No Mitigation; No Offset. Executive will have no obligation to seek
other employment or to otherwise mitigate the Company’s obligations to Executive
arising from the termination of Executive’s employment, and no amounts paid or
payable to Executive by the Company under this Agreement shall be subject to
offset for any remuneration in which Executive may become entitled from any
other source after Executive’s employment with the Company terminates, whether
attributable to subsequent employment, self-employment or otherwise except that
subsequent employment during the term of this Agreement with an employer
providing benefit plans shall result in an offset against benefits payable by
the Company hereunder to the extent of the benefits paid by the new employer.
     9. Confidential Information; Cooperation with Regard to Litigation.
          (a) Nondisclosure of Confidential Information. During Executive’s
employment and thereafter, Executive will not, without the prior written consent
of the Company, disclose to anyone (except in good faith in the ordinary course
of business to a person who, to Executive’s knowledge, is obligated to keep such
information confidential) or make use of any Confidential Information (as
defined below) except in the performance of Executive’s duties hereunder or when
required to do so by legal process, by any governmental agency having
supervisory authority over the business of the Company or any of its Affiliates
(as defined below) or by any administrative or legislative body (including a
committee thereof) that requires Executive to divulge, disclose or make
accessible such information. If Executive is so ordered, to divulge Confidential
Information, he will give prompt written notice to the Company in order to allow
the Company the opportunity to object to or otherwise resist such order.
          (b) Definition of Confidential Information. For purposes of this
Agreement, “Confidential Information” means information concerning the business
of the Company or any corporation or other entity that, directly or indirectly,
controls, is controlled by or under common control with the Company (an
“Affiliate”) relating to any of its or their products, product development,
trade secrets, customers, suppliers, finances, and business plans and
strategies. Excluded from the definition of Confidential Information is
information (1) that is or becomes part of the public domain, other than through
the breach of this Agreement by Executive or (2) regarding the Company’s
business or industry properly acquired by Executive in the course of Executive’s
career as an executive in the Company’s industry and independent of Executive’s
employment by the Company. For this purpose, information known or available
generally within the trade or industry of the Company or any Affiliate shall be
deemed to be known or available to the public and not to be Confidential
Information.
          (c) Cooperation in Litigation. Executive will cooperate with the
Company, during Executive’s employment (and following Executive’s termination of
employment for any reason for a period of two years thereafter), by making
Executive reasonably available to testify on behalf of the Company or any
Affiliate in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to reasonably assist the Company or any
such Affiliate in any such action, suit, or proceeding by providing information
and meeting and consulting with the Board or its representatives or counsel, or
representatives or counsel to the

7



--------------------------------------------------------------------------------



 



Company or any such Affiliate, as reasonably requested; provided, however, that
the same does not materially interfere with Executive’s then current
professional activities. The Company will reimburse Executive for all expenses
reasonably incurred by Executive in connection with Executive’s provision of
testimony or assistance (including the fees of any counsel that may be retained
by Executive) and if such assistance is provided after Executive’s termination
of employment, will pay Executive a per diem rate of $2,000.
     10. Nonsolicitation. Executive shall not induce or solicit, directly or
indirectly, any employee of or consultant to the Company or any Affiliate to
terminate such person’s employment or consulting engagement with the Company or
any Affiliate during Executive’s employment under this Agreement and for a
period of 12 months following the termination of Executive’s employment under
this Agreement.
     11. Remedies. If Executive commits a material breach of any of the
provisions contained in Sections 9 and 10 above, then the Company will have the
right to seek injunctive relief. Executive acknowledges that such a breach of
Section 9 or 10 could cause irreparable injury and that money damages may not
provide an adequate remedy for the Company. Nothing contained herein will
prevent Executive from contesting any such action by the Company on the ground
that no violation or threatened violation of either such Section has occurred.
     12. Resolution of Disputes. Any controversy or claim arising out of or
relating to this Agreement or any breach or asserted breach hereof or
questioning the validity and binding effect hereof arising under or in
connection with this Agreement, other than seeking injunctive relief under
Section 11, shall be resolved by binding arbitration, to be held in Los Angeles,
California in accordance with the rules and procedures of the JAMS. Judgment
upon the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. All costs and expenses of any arbitration or court
proceeding (including fees and disbursements of counsel) shall be borne by the
respective party incurring such costs and expenses, but the Company shall
reimburse Executive for all reasonable costs and expenses by Executive if
Executive substantially prevails in such arbitration or court proceeding.
Notwithstanding the foregoing, if any applicable law requires different or
additional rules or procedures to be applied in order for this Agreement to
arbitrate to be enforceable, or prohibits any expense allocation provided
herein, such rules or procedures shall take precedence and such prohibitions
shall be a part of this Agreement to the to the extent necessary to render this
Agreement enforceable.
     13. Indemnification.
          (a) Company Indemnity. If Executive is made a party, or is threatened
to be made a party, to any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), by reason of the fact that he
is or was a director, officer or employee of the Company or any Affiliate or was
serving at the request of the Company or any Affiliate as a director, officer,
member, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, including service with respect to employee benefit
plans, whether or not the basis of such Proceeding is Executive’s alleged action
in an official capacity while serving as a director, officer, member, employee
or agent, then the Company will indemnify Executive and hold Executive harmless
to the fullest extent legally permitted or authorized by the Company’s articles
of incorporation, certificate of incorporation or bylaws or

8



--------------------------------------------------------------------------------



 



resolutions of the Company’s Board to the extent not inconsistent with state
laws, against all costs, expense, liability and loss (including, without
limitation, attorney’s fees, judgments, fines, ERISA excise taxes or penalties
and amounts paid or to be paid in settlement) reasonably incurred or suffered by
Executive in connection therewith, except to the extent attributable to
Executive’s gross negligence or fraud, and such indemnification shall continue
as to Executive even if he has ceased to be a director, member, officer,
employee or agent of the Company or Affiliate and shall inure to the benefit of
Executive’s heirs, executors and administrators. The Company will advance to
Executive all reasonable costs and expenses to be incurred by Executive in
connection with a Proceeding within 20 days after receipt by the Company of a
written request for such advance. Such request shall include an undertaking by
Executive to repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses. The provisions of this section shall not be deemed exclusive of any
other rights of indemnification to which Executive may be entitled or which may
be granted to Executive and shall be in addition to any rights of
indemnification to which he may be entitled under any policy of insurance.
          (b) No Presumption Regarding Standard of Conduct. Neither the failure
of the Company (including its Board, independent legal counsel or shareholders)
to have made a determination prior to the commencement of any proceeding
concerning payment of amounts claimed by Executive under the preceding
subsection (a) of this section that indemnification of Executive is proper
because Executive has met the applicable standard of conduct, nor a
determination by the Company (including its Board, independent legal counsel or
shareholders) that Executive has not met such applicable standard of conduct,
shall create a presumption that Executive has not met the applicable standard of
conduct.
          (c) Liability Insurance. The Company will continue and maintain a
directors and officers liability insurance policy covering Executive to the
extent the Company provides such coverage for its other senior executive
officers.
     14. Effect of Agreement on Other Benefits. Except as specifically provided
in this Agreement, the existence of this Agreement shall not be interpreted to
preclude, prohibit or restrict Executive’s participation in any other employee
benefit or other plans or programs in which he currently participates.
     15. Expenses of Counsel for Executive. The Company and Executive will each
bear their own respective legal and other expenses incurred in connection with
the negotiation, execution and delivery of this Agreement.
     16. Assignment; Binding Nature. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors, heirs (in
the case of Executive) and permitted assigns. No rights or obligations of the
Company under this Agreement may be assigned or transferred by the Company
except that such rights or obligations may be assigned or transferred to the
successor of the Company or its business if the assignee or transferee assumes
the liabilities, obligations and duties of the Company, as contained in this
Agreement, either contractually or as a matter of law. No rights or obligations
of Executive under this Agreement may be assigned or transferred by Executive
other than Executive’s rights to compensation and

9



--------------------------------------------------------------------------------



 



benefits, which may be transferred only by will or operation of law, except as
otherwise specifically provided or permitted hereunder.
     17. Representations. The Company represents and warrants that it is fully
authorized and empowered to enter into this Agreement and that the performance
of its obligations under this Agreement will not violate any Agreement between
it and any other person, firm or organization. Executive represents and warrants
that there is no legal or other impediment which would prohibit Executive from
entering into this Agreement or which would prevent Executive from fulfilling
Executive’s obligations under this Agreement.
     18. Entire Agreement. This Agreement contains the entire understanding and
agreement between the parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto,
including, but not limited to, the prior October 10, 2007 Employment Agreement
between the Company and the Executive.
     19. Amendment or Waiver. No provision in this Agreement may be amended
unless such amendment is agreed to in writing and signed by Executive and an
authorized officer of the Company. Except as set forth herein, no delay or
omission to exercise any right, power or remedy accruing to any party shall
impair any such right, power or remedy or shall be construed to be a waiver of
or an acquiescence to any breach hereof. No waiver by either party of any breach
by the other party of any condition or provision contained in this Agreement to
be performed by such other party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by Executive or an authorized officer
of the Company, as the case may be.
     20. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law.
     21. Non-Disparagement. Executive agrees not to make directly, or
indirectly, any derogatory, disparaging, or negative statement (oral, written,
or otherwise) about the professional or personal reputation of the Company, its
employees, officers, directors, management, products, or services and the
Company agrees to instruct its officers, directors, and management not to make,
directly or indirectly, any derogatory, disparaging, or negative statement
(oral, written, or otherwise) about the Executive’s professional or personal
reputation.
     22. Survivorship. The respective rights and obligations of the parties
hereunder shall survive any termination of Executive’s employment to the extent
necessary to the intended preservation of such rights and obligations.
     23. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death by giving the Company written notice thereof. In the event of
Executive’s death or a judicial determination of

10



--------------------------------------------------------------------------------



 



Executive’s incompetence, reference in this Agreement to Executive shall be
deemed, where appropriate, to refer to Executive’s beneficiary, estate or other
legal representative.
     24. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of California without reference to
principles of conflict of laws.
     25. Counterparts and Facsimile. This Agreement may be executed in any
number of counterparts, each such counterpart shall be deemed to be an original
instrument, and all such counterparts together shall constitute but one
agreement. Any such counterpart may contain one or more signature pages. A copy
of this Agreement executed by any party and transmitted by facsimile shall be
binding upon the parties as if executed and delivered in person.
     26. Notices. Any notice given to a party shall be in writing and shall be
deemed to have been given when delivered personally or sent by certified or
registered mail, postage prepaid, return receipt requested, duly addressed to
the party concerned at the address of the party indicated below or to such
changed address as such party may subsequently give such notice of:

     
If to the Company:
  KORN/FERRY INTERNATIONAL
 
  Its: Chief Executive Officer
 
  1900 Avenue of the Stars, Suite 2600
 
  Los Angeles, CA 90067
 
  Attention: Corporate Secretary
 
   
If to Executive:
  Stephen Giusto
 
  360 Pinecrest Drive
 
  Laguna Beach, CA 92651
 
   
 
  with a copy to:
 
   
 
  Larry A. Walraven
 
  Walraven & Lehman LLP
 
  120 Vantis, Suite 535
 
  Aliso Viejo, CA 92656

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement
on the date first above written.

         
The Company:
  KORN/FERRY INTERNATIONAL    
 
       
 
  /s/ Gary D. Burnison
 
By: Gary D. Burnison    
 
  Its: Chief Executive Officer    
 
       
Executive:
  STEPHEN J. GIUSTO    
 
       
 
  /s/ Stephen J. Giusto
 
   

12